             Case 1:20-cv-00975 Document 1 Filed 04/14/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
________________________________________
                                          )
PUBLIC CITIZEN,                           )
      1600 20th Street NW                 )
      Washington, DC 20009,               )
                                          )
                           Plaintiff,     )    Civil Action No. 20-975
                                          )
v.                                        )
                                          )
U.S. DEPARTMENT OF LABOR,                 )
      200 Constitution Avenue NW          )
      Washington, DC 20210,               )
                                          )
                           Defendant.     )
                                          )

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.      Plaintiff Public Citizen brings this action to compel defendant U.S. Department of

Labor (DOL) to produce records under the Freedom of Information Act (FOIA), 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).

                                            PARTIES

       3.      Plaintiff Public Citizen is a nonprofit, public-interest organization. Public Citizen

submitted the FOIA request at issue in this action.

       4.      Defendant DOL is an agency of the United States. DOL has possession or control

of records responsive to Public Citizen’s FOIA request.

                                             FACTS

       5.      On February 21, 2020, Public Citizen submitted to DOL a FOIA request seeking

any correspondence between DOL employees and officials and external individuals, organizations,
             Case 1:20-cv-00975 Document 1 Filed 04/14/20 Page 2 of 3



or other entities (excluding the Department of Justice) regarding supplemental prevailing wage

determinations (SPWDs) issued by DOL’s National Prevailing Wage Center in 2013.

       6.      Public Citizen limited its request to correspondence dated June 1, 2019, through the

date of search, and to records in the custody of the Office of the Secretary, the Office of the

Solicitor, the Office of the Assistant Secretary for Policy, the Office of Public Affairs, the

Employment and Training Administration, the Wage and Hour Division, and the Office of

Congressional and Intergovernmental Affairs.

       7.      Public Citizen requested that DOL waive any fees associated with responding to

the FOIA request.

       8.      DOL received Public Citizen’s FOIA request on February 21, 2020.

       9.      On March 2, 2020, DOL acknowledged Public Citizen’s FOIA request and assigned

it to the Wage and Hour Division with tracking number 889345.

       10.     DOL estimated that it would complete action on Public Citizen’s FOIA request by

March 31, 2020.

       11.     On April 10, 2020, Public Citizen contacted DOL to inquire about the status of the

request. DOL responded that it was unable to provide an estimated date of completion, but

requested that Public Citizen consider narrowing the scope of its request. Public Citizen declined

to do so, and DOL responded that the request to narrow had been sent in error.

       12.     Under 5 U.S.C. § 552(a)(6)(A)(i), DOL had 20 working days to respond to Public

Citizen’s request.

       13.     More than 20 working days have passed since Public Citizen’s request. DOL has

neither made a determination on Public Citizen’s FOIA request nor produced any records in

response to the request.



                                                2
               Case 1:20-cv-00975 Document 1 Filed 04/14/20 Page 3 of 3



                                    CLAIM FOR RELIEF

       14.      Public Citizen has a statutory right under FOIA, 5 U.S.C. § 552(a)(3)(A), to the

records it requested.

       15.      DOL has no legal basis for refusing to produce the records responsive to Public

Citizen’s request.

                                    PRAYER FOR RELIEF

   Public Citizen requests that this Court:

       A. Declare that DOL’s failure to provide the records responsive to Public Citizen’s FOIA

             request is unlawful;

       B. Order DOL to make the requested records available to Public Citizen at no charge and

             without delay;

       C. Award Public Citizen its costs and reasonable attorneys’ fees under 5 U.S.C.

             § 552(a)(4)(E); and

       D. Grant all other appropriate relief.

Dated: April 14, 2020                           Respectfully submitted,
                                                /s/ Michael T. Kirkpatrick
                                                Michael T. Kirkpatrick (DC Bar No. 486293)
                                                Adam R. Pulver (DC Bar No. 1020475)
                                                Public Citizen Litigation Group
                                                1600 20th Street NW
                                                Washington, DC 20009
                                                (202) 588-1000
                                                mkirkpatrick@citizen.org

                                                Counsel for Plaintiff




                                                   3
